Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 02/26/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear: 
Regarding claim 1, it is unclear whether the files included within the outputted application folder structure correspond to the software application which was part of the request. Where the request was to generate a software application executable on at least one platform but the claim does not associate the software application to the outputted result. The examiner recommends explicitly claiming that the files correspond to the software application if that is the intent.
Regarding claims 2-11, they are being rejected under 112(b) for their dependence on claim 1.
Regarding claim set 12-18 and 20, they are also being similarly rejected to claim set 1-11 for having similar limitations and for the reasons above.
Further, regarding claim 8, it is unclear how in the 3rd limitation the files are being updated from the corresponding added, removed and/or updated templates if the selecting limitation does not require modifying existing templates. Therefore, the examiner is interpreting the 3rd limitation to be updating files corresponding to the added one or more new software components.
Regarding claim 11, it’s being rejected under 112(b) for its dependence on claim 8 as seen above.
Regarding claim 18, it’s being similarly rejected to claim 8 for having similar limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 1 recites A method comprising: receiving, by interacting with a graphical user interface (GUI) of a remote user device, a request to generate a software application executable on at least one platform of multiple possible platforms, the request including identification of a set of opinionated group guidelines (OGG set) for the software application and identification of the at least one platform; selecting a group of one or more template modules from a plurality of template modules based on the identified OGG set and the identified at least one platform, each template module being dedicated to configuring a different aspect of the software application, the respective template modules each having an associated collection of templates and business rules, wherein the templates of the collections of templates and the business rules associated with the plurality of template modules are each configurable by an operator; for each template module of the selected group of one or more template modules, selecting templates from the associated collection of templates based on the identified OGG set and business rules of the template module; for each selected template, soliciting user input via the GUI for the selected template's template parameters, wherein solicitation of the user input is based on the identified OGG set and the business rules of the corresponding template module; completing the selected templates based on the solicited user input; generating a file for each of the completed templates, wherein the files are generated to be executable by the at least one platform identified; and outputting an application folder structure in response to the request, the application folder structure including the files.
The following limitations recite a judicial exception. The limitation selecting a group of one or more template modules from a plurality of template modules based on the identified OGG set and the identified at least one platform, each template module being dedicated to configuring a different aspect of the software application, the respective template modules each having an associated collection of templates and business rules, wherein the templates of the collections of templates and the business rules associated with the plurality of template modules are each configurable by an operator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “selecting” language in the context of this claim encompasses the user to manually choose template modules based on particular criteria and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation for each template module of the selected group of one or more template modules, selecting templates from the associated collection of templates based on the identified OGG set and business rules of the template module, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “selecting” language in the context of this claim encompasses the user to manually choose templates using certain criteria and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation for each selected template, soliciting user input via the GUI for the selected template's template parameters, wherein solicitation of the user input is based on the identified OGG set and the business rules of the corresponding template module, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “soliciting” language in the context of this claim encompasses the user to request for user input based on certain criteria and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation completing the selected templates based on the solicited user input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “completing” language in the context of this claim encompasses the user to manually customize/update the template based on the user input and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements which do not integrate the claim into a practical application. The limitation receiving, by interacting with a graphical user interface (GUI) of a remote user device, a request to generate a software application executable on at least one platform of multiple possible platforms, the request including identification of a set of opinionated group guidelines (OGG set) for the software application and identification of the at least one platform step is recited at a high level of generality which is merely additional pre-activity solution for gathering data and is a form of insignificant extra-solution activity. Further the steps, generating a file for each of the completed templates, wherein the files are generated to be executable by the at least one platform identified; and outputting an application folder structure in response to the request, the application folder structure including the files steps are post solution activity which are also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processing device to perform the receiving, generating, and outputting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 2-11 are rejected under the same rationale of claim 1 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claim sets 12-19 and 20 are also rejected under the same rationale as claim set 1-11 for having similar limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-10, 12-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0364336 A1) in view of Parees et al. (US 2017/0147335 A1) and further in view of Podjarny et al. (US 2018/0260301 A1) and further in view of Bolik et al. (US 2019/0243665 A1) and further in view of Ghosh et al. (US 2020/0319879 A1).

Regarding claim 1, Khan et al. discloses
A method comprising: 
for each template module of the selected group of one or more template modules, selecting templates from the associated collection of templates based on the identified OGG set and business rules of the template module (Khan et al. [0056] discloses that the builder may be presented with different options such as an implementation option, simulation option, customization option and/or a selection option. Where these options are conceptually similar to the OGG set and based on the identified options, the templates may be selected for customization, simulation, etc. [0057] discloses the builder to select a plurality of task specific templates to form complex task 205. Where the complex task is a complex travel task and the selected templates are based on the task being for complex travel. The collection of templates are illustrated in shared tasks repository which contains a plurality of templates.); 
for each selected template, soliciting user input via the GUI for the selected template's template parameters, wherein solicitation of the user input is based on the identified OGG set and the business rules of the corresponding template module (Khan et al. Fig. 4A-4C illustrates an example in which the user/builder may customize or modify the parameters for the Book Cab template [0067] by adding non-preconfigured parameters and/or removing pre-configured parameters. Where this may be done for all templates within the shared tasks repository. Further, the modification and/or customization would be based on the options selected [0056] and the complex travel task selected in one instance); 
completing the selected templates based on the solicited user input (Khan et al. Figs. 4A-4C illustrates an example of customized and/or modified templates for the cab booking); 
generating a file for each of the completed templates, wherein the files are generated to be executable by the at least one platform identified (Khan et al. [0086]-[0087] and [0090] discloses the builder to perform operations again such as simulating when the builder is unhappy with the simulation in which modification and customizations may further be done. Therefore, depending on the options selected by the builder and the business task needed, a file would be generated for each of the completed templates in order to be customized and/or modified for running again on the platform identified); and 
Khan et al. lacks 
receiving, by interacting with a graphical user interface (GUI) of a remote user device, a request to generate a software application executable on at least one platform of multiple possible platforms, the request including identification of a set of opinionated group guidelines (OGG set) for the software application and identification of the at least one platform; 
selecting a group of one or more template modules from a plurality of template modules based on the identified OGG set and the identified at least one platform, each template module being dedicated to configuring a different aspect of the software application, the respective template modules each having an associated collection of templates and business rules, wherein the templates of the collections of templates and the business rules associated with the plurality of template modules are each configurable by an operator; 
outputting an application folder structure in response to the request, the application folder structure including the files.
Parees et al. teaches
receiving, by interacting with a graphical user interface (GUI) of a remote user device, a request to generate a software application executable on at least one platform of multiple possible platforms, the request including identification of a set of opinionated group guidelines (OGG set) for the software application and identification of the at least one platform (Parees et al. claim 19 teaches receiving a networking configuration and a deployment configuration to create an application for execution on a multi-tenant PaaS system. Where the networking configuration is conceptually similar to the set of opinionated guidelines and the deployment configuration containing the platform in which the application is to be deployed to); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan et al. to incorporate the teachings of Parees et al. to “receiving, by interacting with a graphical user interface (GUI) of a remote user device, a request to generate a software application executable on at least one platform of multiple possible platforms, the request including identification of a set of opinionated group guidelines (OGG set) for the software application and identification of the at least one platform” in order to efficiently and accurately create custom software for different platforms without wasting computing resources on deploying incorrect software.
Podjarny et al. teaches
selecting a group of one or more template modules from a plurality of template modules based on the identified OGG set and the identified at least one platform, each template module being dedicated to configuring a different aspect of the software application (Podjarny et al. [0014] and [0099] teaches selecting a package specification resolution module based on the identity of the deployment platform and package specification as illustrated in Fig. 1A. Where the package specification may include deployment time.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan et al. to incorporate the teachings of Podjarny et al. to “selecting a group of one or more template modules from a plurality of template modules based on the identified OGG set and the identified at least one platform, each template module being dedicated to configuring a different aspect of the software application” in order to efficiently and quickly create complete customized software for different platforms.
Bolik et al. teaches
the respective template modules each having an associated collection of templates and business rules, wherein the templates of the collections of templates and the business rules associated with the plurality of template modules are each configurable by an operator (Bolik et al. [0045] teaches different configuration models each associated with package templates and that may based on user selections as illustrated in Fig. 1B. Further Bolik et al. [0046] each configuration model including one or more configuration artifacts, base requirements, etc.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan et al. to incorporate the teachings of Bolik et al. to “the respective template modules each having an associated collection of templates and business rules, wherein the templates of the collections of templates and the business rules associated with the plurality of template modules are each configurable by an operator” in order to in order to efficiently and quickly create customized software for different platforms and business aspects.
Ghosh et al. teaches
outputting an application folder structure in response to the request, the application folder structure including the files (Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan et al. to incorporate the teachings of Ghosh et al. to “outputting an application folder structure in response to the request, the application folder structure including the files” in order to accurately permit future updates and customization to files within the folder structure without corrupting and halting the software.

Regarding claim 2, Khan et al. further discloses
The method of claim 1, wherein soliciting the user input via the GUI for template parameters of one of the selected templates includes: 
accessing a collection of libraries storing parameter information for templates of the template collections associated with the plurality of template modules of the templates(Khan et al. [0050] and [0052] discloses the repository 135 containing the conversational items which may be task specific templates. Where the conversational items include all necessary parameters, constraints, schema, schema information, bindings, rules etc), wherein the collection of libraries is configurable by the operator after deployment (Khan et al. [0061]); 
selecting candidate parameter information of the stored parameter information that are designated by the business rules associated with the template module (Khan et al. [0067] discloses the builder selecting the book cab template and further selecting removing pre-configured parameters as illustrated in Fig. 4A); and 
prompting a user via the GUI to make selections from the candidate parameter information incorporating the selections into the template (Khan et al. Fig. 4A illustrates the removed parameters within the customized book cab specification template 206).

Regarding claim 5, Bolik et al. further teaches
The method of claim 1, wherein the selected group of one or more template modules includes modules for configuring authentication and/or authorization for executing the software application, pre-configuring access to data sources for accessing data, configuring deployment of the software application, configuring data storage for storing data during execution of the software application, and configuring one or more displayable pages to be generated upon execution of the software application (Bolik et al. [0098] and [0037] teaches configuration package may be used to configure the selected content of the application which may be text displayed in a user interface to describe fields or provide a message to a user. The claim language only requires one template module using the and/or language, therefore, only the configuring the displayable pages is rejected as the claim does not require the entire claim).

Regarding claim 6, Parees et al. further teaches
The method of claim 1, wherein the opinionated group guidelines define at least one characteristic of the software application, the at least one characteristic selected from the group of characteristics including user experience (UX), user interface (UI), level of testing, security, architecture, and accessibility (Parees et al. [0022] teaches the network configuration to allow the running application to be accessible. The claim language only requires one characteristic, therefore, only the accessibility characteristic is rejected).

Regarding claim 8,
The method of claim 1, further comprising: 
receiving an application update request, the application update request requesting an update to an existing application folder structure that was previously output (Ghosh et al. [0075] teaches the blueprinting platform may determine a change to at least one of the set of inputs to update the blueprint based on the change. Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure), wherein the application update request identifies one or more new platforms upon which it is desired for the software application that corresponds to the existing application folder structure to execute, one or more software components of the existing application to be updated, and/or one or more software components to be added to the existing application (Ghosh et al. [0015] teaches the blueprinting platform receiving information including a set of tools and/or set of deliverables to be integrated into the software development project.); 
selecting and completing new templates for adding the one or more new platforms and/or the one or more new software components  (Ghosh et al. [0015] teaches the blueprinting platform receiving information including a set of tools and/or set of deliverables to be integrated into the software development project.), and/or removing and/or modifying the one or more existing templates of the existing application for updating the one or more software components; 
updating the existing application folder structure by updating files corresponding to the added, removed, and/or updated templates based on the update request, resulting in an integrated application folder structure (Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure); and 
joining and/or rejoining files of the integrated application folder structure to provide appropriate connectivity between files in the integrated application folder that were affected by the updating (Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure. Where each time a configuration update is received the blueprinting platform would join the application folder structure).

Regarding claim 9,
The method of claim 2, further comprising: 
receiving an update from an operator, after deployment of a system for generating the software application, to at least one of the collection of libraries, the collections of templates associated with the group of template modules, available opinionated group guideline sets, and business rules associated with the group of template modules (Khan et al. [0056] discloses that the builder may be presented with different options such as an implementation option, simulation option, customization option and/or a selection option. Where these options are conceptually similar to the OGG set and based on the identified options, the templates may be selected for customization, simulation, etc. [0057] discloses the builder to select a plurality of task specific templates to form complex task 205. Where the complex task is a complex travel task and the selected templates are based on the task being for complex travel. The collection of templates are illustrated in shared tasks repository which contains a plurality of templates.); 
receiving a second request to update a previously outputted application folder structure based on the update (Ghosh et al. [0075] teaches the blueprinting platform may determine a change to at least one of the set of inputs to update the blueprint based on the change. Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure); and 
updating the previously outputted application folder structure in response to the second request and in accordance with the updates (Ghosh et al. [0075] teaches the blueprinting platform may determine a change to at least one of the set of inputs to update the blueprint based on the change. Ghosh et al. [0027] teaches the blueprinting platform creating a folder structure to save binaries, configuration files each with an associated path. [0015] teaches the blueprinting platform receiving configuration inputs identifying aspects of a software development project. Fig. 1B illustrates in response to the configuration inputs from the client device, the blueprinting platform may create configuration which includes creating the folder structure).

Regarding claim 10, Parees et al. further teaches
The method of claim 1, wherein the at least one platform includes one or more of a mobile platform, a desktop platform, a web platform, a server platform, and a cloud platform (Parees et al. claim 19 and [0002] teaches the platform to be a PaaS which is a cloud as illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khan et al. to incorporate the teachings of Parees et al. to “wherein the at least one platform includes a cloud platform” in order to efficiently permit scalability and flexibility during customization of software and deployment.

Regarding claim 12, it’s directed to a software application generator having similar limitations cited in claim 1. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a software application generator having similar limitations cited in claim 2. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 15, it’s directed to a software application generator having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 16, it’s directed to a software application generator having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 18, it’s directed to a software application generator having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Regarding claim 19, it’s directed to a software application generator having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Regarding claim 20, it’s directed to a non-transitory computer readable storage medium having similar limitations cited in claim 1. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0364336 A1) in view of Parees et al. (US 2017/0147335 A1) and further in view of Podjarny et al. (US 2018/0260301 A1) and further in view of Bolik et al. (US 2019/0243665 A1) and further in view of Ghosh et al. (US 2020/0319879 A1) and further in view of Bestler (US 2018/0181584 A1).

Regarding claim 4, Khan et al. in view of Parees et al. and further in view of Podjarny et al. and further in view of Bolik et al. and further in view of Ghosh et al. combination teach
The method of claim 1, 
the combination lacks
wherein the files are configured to be edited at a command level after being provided with the application folder structure.
Bestler teaches
wherein the files are configured to be edited at a command level after being provided with the application folder structure (Bestler claim 14 teaches POSIX-compatible command that makes a change to the hierarchical file structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bestler to “wherein the files are configured to be edited at a command level after being provided with the application folder structure” in order to effectively permit updates with great control at the command level.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0364336 A1) in view of Parees et al. (US 2017/0147335 A1) and further in view of Podjarny et al. (US 2018/0260301 A1) and further in view of Bolik et al. (US 2019/0243665 A1) and further in view of Ghosh et al. (US 2020/0319879 A1) and further in view of Unter Ecker et al. (US 2016/0070813 A1) and further in view of Hosagrahara et al. (US 8,776,015 B1).

Regarding claim 7, the combination teaches
The method of claim 1, 
the combination lacks
wherein the request further includes a style selection that selects from a plurality of candidate styles, and the group of one or more template modules is selected based on the style selection.
Unter Ecker et al. teaches
wherein the request further includes a style selection that selects from a plurality of candidate styles (Unter Ecker et al. Fig. 17 teaches in the first step receiving style generation code which dynamically injects valid style rules into an application), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Unter Ecker et al. to “wherein the request further includes a style selection that selects from a plurality of candidate styles” in order to efficiently permit style incorporation for improving user experience to customized liking.
Hosagrahara et al. teaches
the group of one or more template modules is selected based on the style selection (Hosagrahara et al. teaches [col. 8, lines 29-41] a template selector to select an appropriate template based on preferred style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hosagrahara et al. to “the group of one or more template modules is selected based on the style selection” in order to efficiently permit style incorporation for improving user experience to customized liking.

Regarding claim 17, it’s directed to a software application generator having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (US 2017/0364336 A1) in view of Parees et al. (US 2017/0147335 A1) and further in view of Podjarny et al. (US 2018/0260301 A1) and further in view of Bolik et al. (US 2019/0243665 A1) and further in view of Ghosh et al. (US 2020/0319879 A1) and further in view of Jayaraman (US 2021/0064361 A1).

Regarding claim 11, the combination teaches
The method of claim 8, 
the combination lacks
wherein updating the file for each of the modified templates is performed based on the identified OGG set
Jayaraman et al. teaches
wherein updating the file for each of the modified templates is performed based on the identified OGG set (Jayaraman et al. [0041] teaches an artificial intelligence platform to update file based on new software requirement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jayaraman et al. to “wherein updating the file for each of the modified templates is performed based on the identified OGG set” in order to accurately and efficiently update files based on guidelines automatically.

Allowable Subject Matter
Claims 3 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with overcoming the 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193